Title: From Alexander Hamilton to Jeremiah Olney, 7 July 1790
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury Department, July 7th. 1790.
Sir,

Yours of the 29th. of June has been received. The Comptroller informs me that the forms for keeping and rendering your accounts, have been forwarded under cover to the Collector of Newbury Port; I doubt not they have since come to hand.
I have generally authorised such boats as are requisite for the Surveyors & Inspectors to go on board of vessels, that is for harbour Service; for this purpose you may provide one, together with the necessary Scales, & weights, observing due œconomy in the purchase of those articles.
I here inclose copy of a circular Letter respecting Light houses, Beacons, Buoys & public piers, lest it should have been omitted at the time when copies of the other instructions were transmitted: You will please to furnish me with all the information therein required with regard to the establishment at your port.
By the Act entitled “An act for the establishment of Light Houses &c.” You will perceive that the provision does not a present so far, as to authorise machines for the clearing of harbours to facilitate the navigation: still this is a matter that may merit a future contemplation, and I shall therefore bear it in mind. The Tonnage formerly imposed by the State, for the purpose of defraying those expenses, could not now with propriety be collected by you.
I am Sir   Your Obedt. Servt.
A. Hamilton.
Jerh. Olney Esqr.Collector for the Port of Providence.

